DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I (claims 1-10 & 20) in the reply filed on 7/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 are pending.  Claims 11-19 are withdrawn.  Claims 1-10 & 20 are examined below.

Drawings
The drawings (Figs. 1-3) are objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not appropriate to permit adequate reproduction.  For Figs. 1 & 2, not all lines in the drawings have sufficient weight/density/darkness.  Fig. 3 has similar issues and additionally includes text on the data plate that is illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 10, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Marasco 20150308337 further in view of Gennotte 20180322714 and further in view of Beecroft 20130190928.
Regarding Independent Claim 1, AAPA teaches a method for configuring operation of an engine (Applicant’s specification; para. [0002]), the method comprising: 
obtaining information for the engine (para. [0002]); and 
transmitting the information to an electronic engine controller (para. [0002]).
AAPA fails to teach the obtaining information for the engine includes reading, by a mobile device, a computer-readable label associated with the engine to obtain the information, the information having at least one trim value for the engine encoded therein; extracting the at least one trim value from the label information on the mobile device; and the transmitting including wirelessly transmitting the at least one trim value from the mobile device to a data transmission unit of the engine, the data transmission unit configured for instructing the electronic engine controller to trim the engine with the at least one trim value during operation of the engine.
Marasco teaches reading, by a mobile device (Fig. 5; para. [0046]), a computer-readable label associated with an engine component to obtain information with test-related data stored therein (para. [0012]), and extracting the data from the label information on the mobile device (para. [0012]).  Marasco further teaches that it was known to scan an engine component to gather trim information (para. [0003]).
Gennotte teaches scanning an information carrier on an engine component (para. [0014]), which is not necessarily a single device but can also be an assembly comprising a plurality of parts (para. [0014]) or multiple components at one time (para. [0014]), extracting the data from the information carrier (para. [0014]), and transmitting the data to a part of an engine control system (engine health monitoring system; para. [0020]).
Beecroft teaches storing trim data for various engine components so that upon replacement, the controller has access to the trim data (para. [0051]) without the need for manually updating this data by the user (para. [0065]).  Beecroft further teaches wireless communication means configured to instruct the engine controller to trim the engine with the at least one trim value during operation of the engine (communication means 44, 45 provides the data to the controller which “instructs” the controller to trim the engine during operation by receipt of the data; paras. [0046] & [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA such that the obtaining information for the engine includes reading, by a mobile device, a computer-readable label associated with the engine to obtain the information containing test-related data; extracting the test-related data from the label information on the mobile device, as taught by Marasco; wherein the label is associated with the engine and the data is transmitted to a part of an engine control system, as taught by Gennotte, wherein the test-related data is at least one trim value for the engine and the transmitting includes wirelessly transmitting the at least one trim value from the mobile device to a data transmission unit of the engine, the data transmission unit configured for instructing the electronic engine controller to trim the engine with the at least one trim value during operation of the engine, as taught by Beecroft, in order to save time when gathering engine information (Marasco; para. [0052]), scan the engine assembly rather than merely a single component (Gennotte; para. [0011]), and ensure trim data of a replacement engine is made available to the engine controller in order to ensure optimal execution of control algorithms without requiring manual programming of the engine controller (Beecroft; para. [0065]).
Regarding Dependent Claim 3, AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft teaches the invention as claimed and as discussed above for claim 1, and Beecroft further teaches the at least one trim value comprises an engine rotational speed trim value (para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft such that the at least one trim value comprises an engine rotational speed trim value, as taught by Beecroft, for the reasons cited above for claim 1.
Regarding Dependent Claim 4, AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft teaches the invention as claimed and as discussed above for claim 1, and Gennotte further teaches the computer-readable label is a one-dimensional linear barcode (para. [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft such that the computer-readable label is a one-dimensional linear barcode, as taught by Gennotte, for the reasons cited above for claim 1 and because Gennotte teaches the equivalence of using a variety of different types of information carriers for scanning, including barcodes, data matrix codes, and QR codes (para. [0057]).
Regarding Dependent Claim 5, AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft teaches the invention as claimed and as discussed above for claim 1, and Gennotte further teaches the computer-readable label is a two-dimensional matrix code (para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft such that the computer-readable label is a two-dimensional matrix code, as taught by Gennotte, for the reasons cited above for claim 1 and because Gennotte teaches the equivalence of using a variety of different types of information carriers for scanning, including barcodes, two dimensional data matrix codes, and QR codes (para. [0023]).
Regarding Dependent Claim 6, AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft teaches the invention as claimed and as discussed above for claim 1, and Marasco further teaches extracting at least one engine identifier from the label information on the mobile device and wirelessly transmitting from the mobile device the at least one engine identifier to the data transmission unit (serial number; see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft to further include extracting at least one engine identifier from the label information on the mobile device and wirelessly transmitting from the mobile device the at least one engine identifier to the data transmission unit, as taught by Marasco, for the reasons cited above for claim 1 and to gather additional information about the engine (Marasco; para. [0005]).
Regarding Dependent Claim 7, AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft teaches the invention as claimed and as discussed above for claim 6, and as discussed above for claim 6, AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft teaches the at east one engine identifier comprises an engine serial number.
Regarding Dependent Claim 10, AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft teaches the invention as claimed and as discussed above for claim 1, and Gennotte further teaches displaying the at least one trim value on a display of the mobile device prior to transmission of the at least one trim value to the data transmission unit (display information on the mobile device; para. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft to include displaying the at least one trim value on a display of the mobile device prior to transmission of the at least one trim value to the data transmission unit, as taught by Gennotte, in order to provide information to the user (Gennotte; para. [0059]).
Regarding Independent Claim 20, AAPA teaches a method for configuring operation of an engine (Applicant’s specification; para. [0002]), the method comprising: 
obtaining information for the engine (para. [0002]); and 
transmitting the information to an electronic engine controller (para. [0002]).
AAPA fails to teach the obtaining information for the engine includes reading, by a mobile device, a computer-readable label associated with the engine to obtain the information, the information having at least one trim value for the engine encoded therein; extracting the at least one trim value from the label information on the mobile device; and the transmitting including wirelessly transmitting the at least one trim value from the mobile device to a data transmission unit of the engine, instructing, by the data transmission unit, the electronic engine controller to trim the engine with the at least one trim value during operation of the engine; and trimming, by the electronic engine controller, the engine during operation using the at least one trim value.
Marasco teaches reading, by a mobile device (Fig. 5; para. [0046]), a computer-readable label associated with an engine component to obtain information with test-related data stored therein (para. [0012]), and extracting the data from the label information on the mobile device (para. [0012]).  Marasco further teaches that it was known to scan an engine component to gather trim information (para. [0003]).
Gennotte teaches scanning an information carrier on an engine component (para. [0014]), which is not necessarily a single device but can also be an assembly comprising a plurality of parts (para. [0014]) or multiple components at one time (para. [0014]), extracting the data from the information carrier (para. [0014]), and transmitting the data to a part of an engine control system (engine health monitoring system; para. [0020]).
Beecroft teaches storing trim data for various engine components so that upon replacement, the controller has access to the trim data (para. [0051]) without the need for manually updating this data by the user (para. [0065]).  Beecroft further teaches wireless communication means which instructs the engine controller to trim the engine with the at least one trim value during operation of the engine and the engine controller trims the engine during operation using the at least one trim value (communication means 44, 45 provides the data to the controller which “instructs” the controller to trim the engine during operation by receipt of the data, and the controller trims the engine during operation using this trim data; paras. [0046] & [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA such that the obtaining information for the engine includes reading, by a mobile device, a computer-readable label associated with the engine to obtain the information containing test-related data; extracting the test-related data from the label information on the mobile device, as taught by Marasco; wherein the label is associated with the engine and the data is transmitted to a part of an engine control system, as taught by Gennotte, wherein the test-related data is at least one trim value for the engine and the transmitting includes wirelessly transmitting the at least one trim value from the mobile device to a data transmission unit of the engine, instructing, by the data transmission unit, the electronic engine controller to trim the engine with the at least one trim value during operation of the engine; and trimming, by the electronic engine controller, the engine during operation using the at least one trim value, as taught by Beecroft, in order to save time when gathering engine information (Marasco; para. [0052]), scan the engine assembly rather than merely a single component (Gennotte; para. [0011]), and ensure trim data of a replacement engine is made available to the engine controller in order to ensure optimal execution of control algorithms without requiring manual programming of the engine controller (Beecroft; para. [0065]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft as applied to claim 1 above, and further in view of Lickfold 9008943.
Regarding Dependent Claim 2, AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft teaches the invention as claimed and as discussed above for claim 1, and Beecroft further teaches trims to turbine gas temperature (para. [0065]).
AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft fails to teach the at least one trim value comprises an interstage turbine temperature trim value.
Lickfold teaches an interstage turbine temperature used to determine torque (Fig. 1, element 110; Col. 13, l. 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft such that the the at least one trim value comprises an interstage turbine temperature trim value given Beecroft’s suggestion of using turbine gas temperatures and Lickfold’s taught interstage turbine temperature and for the reasons cited above for claim 1.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft, as applied to claim 6 above, and further in view of Coop 20070114280.
Regarding Dependent Claim 8, AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft teaches the invention as claimed and as discussed above for claim 6, but fails to teach the at least one engine identifier comprises an engine model number.
Coop teaches a scanning system that gathers data from life-limited aircraft parts, the data including serial number and model number (para. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft such that the at least one engine identifier comprises an engine model number, as taught by Coop, in order to track maintenance history (Coop; para. [0013]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft as applied to claim 6 above, and further in view of Butz 20040056766.
Regarding Dependent Claim 9, AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft teaches the invention as claimed and as discussed above for claim 6, but fails to teach the electronic engine controller is configured to verify that the at least one engine identifier corresponds to the engine that the electronic engine controller is connected thereto prior to trimming the engine with the at least one trim value.
Butz teaches an engine controller verifying information submitted to it when updating engine control logic (para. [0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA in view of Marasco further in view of Gennotte and further in view of Beecroft such that the electronic engine controller is configured to verify that the at least one engine identifier corresponds to the engine that the electronic engine controller is connected thereto prior to trimming the engine with the at least one trim value, in order to verify information received by the controller when receiving adjustment values for engine control logic (Butz; para. [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741